Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant’s claim 1 recites, “at least one of the plurality of first conductive-type transistors and the plurality of second conductive-type transistors include transistors among which a transistor provided at a position farther, in the second direction, from the main line part has a smaller gate electrode area than a transistor provided at a position closer, in the second direction, to the main line part”. 
Examiner conducted search to find this particular limitation regarding the size of the gate electrode in relation to the distance from the main line part or bus for switching multiplexer in display device. All of the prior arts discussed above are the most relevant prior arts from the search. None of the prior arts specifically teach that the gate electrodes having different sizes based on the distance. 
The closest teaching Examiner could find was interpreting Kang’s GE1 being longer and having different size than GE5 and GE7 as shown in Fig. 6 (Kang et al PGPUB 2017/0162093 A1). However, this interpretation would be opposite teaching of Applicant’s claimed invention since GE1 is larger and longer than GE5 and GE7. Applicant’s claimed invention specifically require farther gate electrode to be smaller than the closer gate electrode.
Zhou et al (PGPUB 2018/0261180 A1) – Zhou teaches a display device with switching transistors connecting the clock signals to the data lines as shown in Fig. 3. However, Zhou does not specifically teach the switching device as claimed by Applicant in claim 1.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691